DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 was filed on the mailing date of the application on 10/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contacts having terminating ends configured for electrical connection with the circuit board; and cables terminated to the receptacle connector of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 13 is objected to because of the following informalities:  line 37 recites, “a second height taller than the second height,” claim should be amended to recite --a second height taller than the first height--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 14-15 recite, “the contacts having terminating ends configured for electrical connection with the circuit board,” and line 28 recite, “cables terminated to the receptacle connector.” Together, these recitations render claim 1 indefinite because the examiner is unclear how cables will be attached to the receptacle connector if the terminating ends of the contacts are configured to connect to a PCB. If the terminating ends are connected to a PCB, how will the ends 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lindkamp et al. [U.S. 9,692,161] in view of Wu et al. [U.S. 8,870,600].
Regarding claim 1, Lindkamp discloses a receptacle connector configured to mate with a plug connector, the receptacle connector comprising: a housing (fig. 1; 2) having a mating end (fig. 1; 11) at a top (fig. 1; front of 1 where 24 is located) of the housing (2) configured to mate with the plug connector (fig. 4; 4) and a mounting end (fig. 1; 12) at a bottom (fig. 1; rear of 1, opposite from interpreted top) of the housing (2), the housing (2) having first and second side walls (fig. 4; top and bottom surfaces of 2 parallel to 4) extending between the top (front of 1) and the bottom (rear of 1), the side walls (top and bottom surfaces of 2) having separating walls (fig. 3; walls separated by 20) defining contact channels walls separated by 20) extending to interior surfaces (fig. 2; interior surfaces of 24), the housing (2) holding a plurality of contacts (fig. 3; 3) in first and second contacts arrays (fig. 3; top and bottom row of 33, see fig. 8) received in corresponding contact channels (20) along the first and second side walls (top and bottom surfaces of 2 parallel to 4), respectively, wherein each contact channel (20) receives a single contact (33) such that each contact (33) is separated from adjacent contacts by the corresponding separating wall (walls separated by 20), the contacts (3) having mating ends (fig. 8; 34) configured for electrical connection with the plug connector (4), the contacts (3) having terminating ends (fig. 8; 32) configured for electrical connection with cable (fig. 1; 5); the housing (2) having a card slot (fig. 2; 24) open at the mating end (11) for receiving the plug connector (4), the card slot (24) being defined by the interior surfaces (interior surfaces of 24) of the separating walls (walls separated by 20) on the first and second side walls (top and bottom surfaces of 2) with the interior surfaces (interior surfaces of 24) facing each other across the card slot (24) and configured to receive the plug connector (4) between the interior surfaces (interior surfaces of 24) of the separating walls (walls separated by 20) on the first and second side walls (top and bottom surfaces of 2), the housing (2) including alignment tabs (figs. 2 and 3; 26) having alignment surfaces (surfaces of 26) extending inward into the card slot (24) beyond the interior surfaces (interior surfaces of 24) of the separating walls (walls separated by 20) for aligning the plug connector (4) within the card slot (24; see Col 5 Ln 27-29, this suggest that 4 is guided and aligned by 26), and cables (5) terminated to the receptacle connector (1).
	Regarding claims 1, 5 and 6, Lindkamp does not disclose the housing having first and second end walls extending between the top and the bottom; the mating ends being arranged at a first depth from the top of the housing, the contacts having terminating ends configured for electrical connection with the circuit board, the mating ends of the contacts being exposed in the card slot for mating electrical connection with the plug connector and the alignment surfaces of the alignment tabs being [claim 1]; wherein the alignment tabs are located remote from the separating walls and positioned outward of the contact arrays between the contacts and the first and second end walls [claim 5]; wherein the card slot includes four corners at the intersections of the first and second side walls with the first and second end walls, the alignment tabs being positioned in each of the four corners of the card slot [claim 6].
	Regarding claims 1, 5 and 6,  Wu teaches the housing having first and second end walls (see mark-up #1 from fig. 2a; 1 and 2) extending between the top and the bottom (mark-up #1; 3 and 4); the mating ends (see mark-up #2 from fig. 3; 10) being arranged at a first depth (see mark-up #2 from fig. 3; 20) from the top (3) of the housing (fig. 2a; body of 300), the contacts (fig. 1a/1b; 100 or 200) having terminating ends (figs. 1a/1b; 113 or 213) configured for electrical connection with the circuit board (fig. 5b; 800), the mating ends (10)  of the contacts (100 or 200) being exposed in the card slot (fig. 2a; open slot of 300) for mating electrical connection with the plug connector (see Col 4 Ln 36-39 and Col 5 Ln 25-28) and the alignment surfaces (see mark-up #1 from fig. 2a; 11)  of the alignment tabs (see mark-up #1 from fig. 2a; 21) being located at a second depth (see mark-up #2 from fig. 3; 30)  from the top (3) of the housing (body of 300), the second depth (30) being less than the first (20); the alignment tabs (21) are located remote from the separating walls (fig. 2a; walls between 331) and positioned outward (outside of contacts) of the contact arrays (100, 200) between the contacts (100, 200) and the first and second end walls (1, 2); wherein the card slot (open slot of 300) includes four corners (see fig. 2a) at the intersections of the first and second side walls (fig. 2a; side walls perpendicular to 1 and 2) with the first and second end walls (1, 2), the alignment tabs (21) being positioned in each of the four corners (see fig. 2a) of the card slot (open slot of 300).

    PNG
    media_image1.png
    418
    489
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    361
    317
    media_image2.png
    Greyscale

			Mark-up #1						Mark-up #2
	Therefore it would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention to incorporate the housing having first and second end walls extending between the top and the bottom; the mating ends being arranged at a first depth from the top of the housing, the contacts having terminating ends configured for electrical connection with the circuit board, the mating ends of the contacts being exposed in the card slot for mating electrical connection with the plug connector and the alignment surfaces of the alignment tabs being located at a second depth from the top of the housing, the second depth being less than the first, the alignment tabs being located remote from the separating walls and positioned outward of the contact arrays between the contacts and the first and second end walls and the card slot including four corners at the intersections of the first and second side walls with the first and second end walls, the alignment tabs being positioned in each of the four corners of the card slot as suggested by Wu for the benefit of improving the guiding/alignment of two connectors during mating.

	Regarding claim 2, Lindkamp modified by Wu has been discussed above. Lindkamp discloses wherein the alignment tabs (26) have alignment surfaces (surfaces of 26) facing the card slot (24), the surfaces of 26) positioned closer to a center line (fig. 2; middle centerline of 24) of the card slot (24) than to the interior surfaces (interior surfaces of 24) of the separating walls (walls separated by 20) on the first and second side walls (top and bottom surfaces of 2).

	Regarding claim 3, Lindkamp modified by Wu has been discussed above. Lindkamp discloses wherein the card slot (24) has a first width (fig. 2; width between interpreted interior surfaces) between the interior surfaces (interior surfaces of 24) of the first and second side walls (top and bottom surfaces of 2), the card slot (24) having a second width (fig. 2; width between 26) between the alignment tabs (26) narrower than the first width (width between interpreted interior surfaces).

	Regarding claim 4, Lindkamp modified by Wu has been discussed above. Lindkamp discloses wherein the card slot (24) has a center line (middle centerline of 24) centered between the interior surfaces (interior surfaces of 24) of the first and second side walls (top and bottom surfaces of 2), the alignment tabs (26) having a tab center line (middle centerline between 26) centered between the alignment tabs (26) opposing each other on opposite sides of the card slot (24), the tab center line (middle centerline between 26) being aligned with the center line (middle centerline of 24) of the card slot (24).

Regarding claim 7, Lindkamp modified by Wu has been discussed above. Lindkamp discloses wherein the alignment tabs (26) center the plug connector (4, vertical direction) between the mating ends (34) of the contacts (3) in the first and second contact arrays (top and bottom row of 33).

top and bottom surfaces of 2) being co-molded with the housing (2).

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 13, the prior art of record fails to disclose, teach, provide or suggest wherein the first separating walls between the pair of first signal contacts have a first height and wherein the first separating walls between the first signal contacts and the first ground contacts have a second height taller than the first height such that the first separating walls between the first signal contacts and the first ground contacts isolate the first signal contacts and the first ground contacts and the first separating walls between the pair of first signal contacts allowing edge coupling between the first signal contacts of the pair of first signal contacts; wherein the second separating walls between the pair of second signal contacts have a first height and wherein the second separating walls between the second signal contacts and the second ground contacts have a second height taller than the second height such that the second separating walls between the second signal contacts and the second ground contacts isolate the second signal contacts and the second ground contacts and the second separating walls between the pair of second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MARCUS E HARCUM/               Examiner, Art Unit 2831